Citation Nr: 0112456	
Decision Date: 05/02/01    Archive Date: 05/09/01	

DOCKET NO.  99-15 865A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia of 
the right knee with exostosis, currently evaluated as 10 
percent disabling.

2.  Entitlement to a permanent and total disability rating 
for pension purposes.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from April 1970 to April 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

The issue of entitlement to a permanent and total disability 
rating for pension purposes is the subject of the remand 
portion of this decision.  


FINDING OF FACT

The veteran's service-connected chondromalacia of the right 
knee with exostosis is manifested by complaints of pain 
without instability and range of motion from 0 to 130 
degrees.  


CONCLUSION OF LAW

The criteria for an evaluation greater than 10 percent for 
chondromalacia of the right knee with exostosis have not been 
met.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, §§ 3(a), 
4, 114 Stat. 2096, 2097-99 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5103A, 5107); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, Part 4, Diagnostic Codes 5256, 5257, 5260, 
5261 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA's duty to assist and provide notification regarding 
claims has recently been reaffirmed and clarified.  See VCAA.  
The veteran has been afforded a VA examination and treatment 
records have been obtained.  During the veteran's January 
2001 personal hearing, at page 3 of the transcript, the 
veteran indicated that he did not receive treatment for his 
service-connected right knee disability.  The veteran and his 
representative have been provided with a statement of the 
case informing them of the criteria that must be met in order 
to establish an increased evaluation, the evidence that has 
been considered, and the reason that a greater evaluation was 
not warranted.  The veteran submitted additional treatment 
records, following his personal hearing, and waived RO 
consideration of these records.  In light of the above, the 
Board concludes that the requirements of the VCAA have been 
met, because there is no indication that any additional 
development or notification could be accomplished that has 
not already been accomplished.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, which 
would warrant an exposition of the remote clinical history 
and findings pertaining to the disability at issue.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The report of a May 1999 VA examination reflects that the 
veteran's main complaint regarding his right knee was pain.  
The veteran used a cane but could actually walk without the 
cane.  He used it in a protective manner.  On examination 
range of motion of the right knee was accomplished to 0 
degrees' extension and 130 degrees' flexion.  This was 
indicated to be within normal limits.  Lachman's and 
McMurray's testing of the right knee was negative.  There was 
mild tenseness around the knee.  There was no medial or 
lateral instability or any other complications.  Drawer sign 
was negative and strength was 5/5 in the right lower 
extremity.  X-rays of the right knee were normal.  The 
diagnosis included right knee mild arthralgia and functional 
impairment was indicated to be mild to moderate.  

VA treatment records reflect the veteran's report of right 
knee pain in February and October 1998 and May 2000.  The 
February 1998 record reflects that the veteran had good range 
of motion.  

During a personal hearing, held in January 2001, the veteran 
indicated that his primary complaint with regard to his right 
knee was weakness.  He indicated that he had not received any 
treatment for his right knee since the May 1999 examination.  
He did report that he received pain pills from the VA.  

The veteran's service-connected chondromalacia of the right 
knee with exostosis has been evaluated under the provisions 
of Diagnostic Code 5257 of the Rating Schedule.  Diagnostic 
Code 5257 provides that for slight impairment of the knee 
with recurrent subluxation or lateral instability, a 
10 percent evaluation will be assigned.  For moderate 
impairment with recurrent subluxation or lateral instability, 
a 20 percent evaluation will be assigned.  For severe 
impairment with recurrent subluxation or lateral instability 
a 30 percent evaluation will be assigned.  Diagnostic Code 
5256 provides that where there is ankylosis of the knee at a 
favorable angle, in full extension or slight flexion between 
0 and 10 degrees, a 30 percent evaluation will be assigned.  
Diagnostic Code 5260 provides that where flexion of the knee 
is limited to 60 degrees, a noncompensable evaluation will be 
assigned.  Diagnostic Code 5261 provides that where extension 
is limited to 5 degrees, a noncompensable evaluation will be 
assigned.  

There is no competent medical evidence of record indicating 
that the veteran has more than slight impairment of his right 
knee, as provided for under Diagnostic Code 5257.  While the 
veteran has indicated that his primary complaints, with 
respect to his right knee, are weakness and pain, and 
competent medical evidence reflects that the veteran has 
reported pain related to his right knee, the competent 
medical evidence also indicates that the veteran has normal 
strength in the right lower extremity, no right knee 
instability, and that all testing regarding the veteran's 
right knee is negative.  Further, the veteran has range of 
motion from 0 to 130 degrees that has been characterized as 
being within normal limits.  While the diagnosis 
characterized the functional impairment of the right knee as 
being mild to moderate, the actual findings within the 
examination do not indicate that there is more than slight 
impairment related to the right knee due to pain.  There is 
no indication that the veteran experiences any instability of 
the right knee or any subluxation of the right knee.  
Further, the competent medical evidence indicates that the 
veteran could actually walk without a cane, but uses the cane 
in a protective manner.  On the basis of the evidence of 
record, a preponderance of the evidence is against a finding 
that the veteran experiences more than slight impairment of 
the right knee.  Accordingly, a preponderance of the evidence 
is against an evaluation greater than 10 percent under 
Diagnostic Code 5257.  

As the veteran's disability is evaluated under Diagnostic 
Code 5257, 38 C.F.R. §§ 4.40 and 4.45, with respect to pain, 
are not applicable, and consideration of pain does not 
warrant a separate compensable evaluation.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).  However, Because DC 5257 
provides for evaluation of instability of the knee without 
reference to limitation of motion, it does not encompass 
arthritis.  DC 5003 addresses arthritis and limitation of 
motion but does not refer to instability.  Therefore, since 
the plain terms of Diagnostic Code 5257 and 5003 address 
either different disabilities or different manifestations of 
the same disability, the evaluation of knee dysfunction under 
both Codes 5257 and 5003, if the criteria for each code are 
met, is not pyramiding.  VAOPGCPREC 23-97 (1997).  When 
radiologic findings of arthritis are present, a veteran whose 
knee disability is evaluated under 5257 or 5259 is also 
entitled either to a separate compensable evaluation under DC 
5260 or DC 5261, if the arthritis results in compensable loss 
of motion, or to a separate compensable evaluation under 5003 
if the arthritis results in noncompensable limitation of 
motion and/or objective findings or indicators of pain.  
VAOPGCPREC 9-98.  In this case, there is no radiologic 
findings of arthritis of the right knee, See May 1999 
examination report, and the range of motion in the right knee 
has been described as normal.  Accordingly, a separate rating 
based on compensable loss of motion or to a compensable 
evaluation under 5003 is not warranted.  


The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2000), only in cases where the issue is expressly raised by 
the claimant or the record before the Board contains evidence 
of "exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VAOPGCPREC 6-96 (August 16, 1996).  In this case, 
consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  In this regard, the record does not reflect 
that the veteran has required any hospitalization for his 
right knee disability or that his right knee disability has 
caused marked interference with his employability, noting 
that while the veteran is unemployed, the evidence of record 
does not associate the veteran's service-connected right knee 
disability with his unemployment.  In view of the foregoing, 
there is no basis for consideration of an extraschedular 
rating.



ORDER

An evaluation greater than 10 percent for chondromalacia of 
the right knee with exostosis is denied.  


REMAND

When the veteran submitted his claim in March 1999 he 
included two pages that appear to relate to a claim with the 
Social Security Administration.  The record does not indicate 
that an attempt has been made to obtain records from the 
Social Security Administration.  

The veteran has indicated that he takes medication for a 
seizure disorder and the report of a May 1999 VA examination 
reflects a diagnosis that includes seizure disorder, on 
safety precautions.  However, the record does not indicate 
that an examination regarding the veteran's seizure disorder 
has been completed.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the VCAA.  This law redefines the obligations 
of VA with respect to the duty to assist, and notify 
claimants regarding their claims.  In an effort to assist the 
RO, the Board has reviewed the claims file and identified 
certain assistance that must be rendered to comply with the 
VCAA.  However, it is the RO's responsibility to ensure that 
all appropriate development is undertaken in this case.  

In light of the above, the appeal is REMANDED to the RO for 
the following:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in §§ 3 and 4 of the VCAA (to 
be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, 5107) are fully 
complied with and satisfied.

2.  The RO should contact the Social 
Security Administration and request 
copies of all records, both medical and 
administrative, relating to any 
determination by it with regard to the 
veteran's entitlement to Social Security 
disability benefits.  

3.  The RO should attempt to obtain 
copies of all records relating to 
treatment of the veteran by the VA 
outpatient treatment center in Dothan 
from May 2000 until the present.  

4.  The veteran should be afforded a VA 
examination to determine the nature and 
extent of any back disability and seizure 
disorder.  All necessary tests and 
studies should be accomplished and all 
findings reported in detail.  The claims 
folder must be made available to the 
examiner for review and the examination 
report should reflect that such review 
was accomplished.  The examiner should 
report all findings relating to any 
currently manifested back disability, 
including setting forth range of motion, 
and all findings relating to any 
currently manifested seizure disorder, 
including describing the veteran's 
seizures and indicating their frequency.  
A complete rationale for all opinions 
provided should be given.

5.  Then, the RO should readjudicate the 
issue remaining on appeal.  If the 
benefit sought remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and afforded the appropriate 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



Error! Not a valid link.


